Citation Nr: 0938297	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-15 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for the residuals of 
cold injuries to the hands and feet.

2.  Entitlement to service connection for the residuals of 
cold injuries to the hands and feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1960 to December 
1961.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In August 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
this transcript has been associated with the record.

The issue of service connection for the residuals of cold 
injuries to the hands and feet is addressed in the REMAND 
portion of the decision below and is REMANDED to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The AOJ last denied service connection for the residuals 
of cold injuries to the hands and feet in the May 1998 rating 
decision.  Although notified of the denial, the Veteran did 
not appeal that decision.

2.  Evidence received since the final May 1998 rating 
decision is new, relevant, and raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for the residuals of cold injuries to the hands 
and feet.


CONCLUSIONS OF LAW

1.  The May 1998 rating decision is final with respect to the 
Veteran's service connection claim for the residuals of cold 
injuries to the hands and feet incurred during the Veteran's 
military service.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2009).

2.  New and material evidence has been received since the 
last prior final denial of the Veteran's service connection 
claim for the residuals of cold injuries to the hands and 
feet in May 1998.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & West 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Because the Board is granting the Veteran's 
petition to reopen his claim for service connection for the 
residuals of cold injuries to the hands and feet, and 
directing further development on remand, there is no need to 
discuss at this time whether VA has complied with its duties 
to notify and assist.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.

New and Material Evidence to Reopen the Veteran's Service 
Connection Claim for Residuals of Cold Injuries to the Hands 
and Feet 

The Veteran maintains that he currently experiences the 
residuals of cold injuries to his hands and feet which were 
caused by exposure to cold experienced while serving on guard 
duty at Forbes Air Force Base in January 1961.  See the 
Veteran's claim dated in January 2005.

The AOJ last denied service connection for residuals of cold 
injuries to the hands and feet incurred during the Veteran's 
service in a May 1998 rating decision, following receipt of 
his service treatment records.  The AOJ notified the Veteran 
of the decision and apprised him of his procedural and 
appellate rights.  The Veteran did not file a notice of 
disagreement (NOD), thus not appealing the decision.  
Therefore, the May 1998 decision is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that in determining whether new and material 
evidence has been received, it is necessary to consider all 
evidence added to the record since the last time the claim 
was denied on any basis, including a prior denial based on 
the absence of new and material evidence.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  

The Board notes that although the AOJ has adjudicated the 
issue of service connection for the residuals of cold 
injuries to the hands and feet on the merits during the 
course of this appeal, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the AOJ is properly reopened.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
the Veteran's service connection claim before proceeding to 
the merits on appeal.  If the Board finds that no new and 
material evidence has been received, that is where the 
analysis must end, and what the AOJ may have determined in 
that regard is irrelevant.

The Veteran filed his request to reopen his previously denied 
claim for service connection for residuals of cold injuries 
to the hands and feet in January 2005.  Therefore, the 
amended regulation for new and material evidence applies.  
See 66 Fed. Reg. at 45,620, indicating to apply the revised 
version of 38 C.F.R. § 3.156 to petitions to reopen filed on 
or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the evidence in question is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary [of the VA] to consider the 
patently incredible to be credible").

In the last final rating decision of May 1998, the AOJ denied 
the Veteran's claim because there was no corroborating 
evidence of an incident in service, the separation 
examination showed that the Veteran's hands and feet were 
normal when he was released from active duty, and that there 
was no competent evidence that the Veteran's condition was 
related to his active service.  

Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the last final May 1998 rating decision.  Specifically, the 
Veteran has presented lay testimony as well as "buddy" 
statements indicating that the Veteran's hands and feet had 
been injured due to exposure to cold in an incident in 
January 1961.  See the August 2009 hearing transcript pges. 
2-5.  Furthermore, the record now contains VA medical 
treatment records which appear to indicate a diagnosis and 
treatment for the Veteran's arthralgia, which is a current 
condition and may be related to cold injuries experienced in 
service.  See the VA medical treatment records dated in July 
2006.  As such, presuming the credibility of the new 
evidence, this evidence is new and material within the 
meaning of 38 C.F.R. § 3.156(a).  

As new and material evidence has been received, the claim for 
service connection for the residuals of cold injuries to the 
hands and feet is reopened.  38 U.S.C.A. § 5108.   



ORDER

As new and material evidence has been received, the claim for 
service connection for the residuals of cold injuries to the 
hands and feet is reopened.  To this extent, the appeal is 
granted. 


REMAND

Before addressing the merits of the Veteran's claim for 
service connection for the residuals of cold injuries to the 
hands and feet, the Board finds that additional development 
of the evidence is required.

First, the AOJ must undertake further efforts to determine if 
there are missing service treatment records (STRs) from the 
Forbes Air Force Base in Topeka, Kansas regarding treatment 
for cold injuries to the Veteran's hands and feet, as 
identified by the Veteran - specifically from on or around 
the date of January 15, 1961, when he states he was 
hospitalized and received treatment for injuries due to 
exposure to the cold.  See the Veteran's claim dated in June 
1997.  In this regard, the VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a).  
The VA is required to obtain the Veteran's STRs or other 
relevant service records held or maintained by a government 
entity.  38 U.S.C.A. § 5103A(c).  When the VA attempts to 
obtain records from a Federal department or agency, the 
efforts to obtain these records must continue until they are 
obtained unless it is reasonably certain they do not exist or 
that further efforts to obtain them would be futile.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3).  In 
addition, when STRs are lost or missing, the Court has held 
that VA has a heightened duty "to consider the applicability 
of the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
Veteran's medical records have been destroyed."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

A review of the claims file reveals that the AOJ has obtained 
the Veteran's STRs, which include treatment records from 
Forbes Air Force Base.  But, given the obvious relevance of 
any missing STRs regarding hospitalization for injuries to 
the hands and feet due to exposure to cold from Forbes Air 
Force Base in adjudication of the claim at issue, the Board 
finds it necessary to remand the claim to ensure that all 
proper avenues for securing these records have been pursued 
and to afford the Veteran the full benefit of assistance from 
VA.  Therefore, the AOJ should contact the National Personnel 
Records Center (NPRC) to determine if there are any missing 
STRs regarding hospitalization of the Veteran due to injuries 
to the hands and feet caused by cold.     

Second, in disability compensation (service-connection) 
claims, the VA must provide a medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4); see also, McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).  

The Veteran contends that he currently has difficulty with 
his hands and feet and has pain in these areas due to the 
residuals of cold injuries incurred while guarding the flight 
line in January 1961.  See the Veteran's statement dated in 
June 2005, the VA medical treatment record dated in July 
2006, and hearing transcript pg. 7.  The Veteran has also 
asserted that he was hospitalized during his service.  The 
Veteran's STRs do not provide any objective evidence of his 
contentions regarding having been treated for injuries to his 
hands and feet due to exposure to cold.  However, the 
Veteran's assertions have, to some extent, been corroborated 
by the "buddy" statements provided in June 2005.  In 
addition, the Veteran's Military Occupational Specialty (MOS) 
is listed on his DD Form 214 as Air Policeman, which 
corroborates his testimony as to performing guard duty during 
service.  In addition, although it is not clear whether the 
diagnosis is based purely on the Veteran's testimony or is a 
clinical diagnosis, the Board notes that the Veteran has been 
indicated to be experiencing arthralgia.  See VA medical 
treatment record dated in July 2006.  Furthermore, the 
Veteran was diagnosed with Raynaud's disease in August 1993.  

However, the record is currently inadequate to allow the 
Board to grant service-connection for the residuals of cold 
injuries to the hands and feet.  Therefore, based on this 
evidence and the Court's decision in McLendon, supra, a VA 
medical examination and opinion are needed to determine the 
nature and etiology of the Veteran's current disorders of the 
hands and feet.

Accordingly, the case is REMANDED for the following action:

1.	Contact the NPRC and attempt to 
ascertain whether there are any missing 
STRs from the Forbes Air Force Base in 
Topeka, Kansas, revealing treatment for 
cold injuries to the Veteran's hands 
and feet, to include a period of 
hospitalization.  All attempts to 
secure these STRs must be documented in 
the claims file.  If these records are 
unavailable or simply do not exist, 
or further attempts to obtain them 
would be futile, a negative reply to 
this effect is required and must be 
documented in the claims file.  

2.	Arrange for the Veteran to undergo a VA 
orthopedic examination, by an 
appropriate specialist, to determine 
the nature and etiology of any current 
disorders of the hands and feet which 
may be the residuals of exposure to 
cold.  The Veteran is hereby advised 
that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences on 
this claim.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  The 
specific results of any such tests 
should be set forth in the examination 
report.  

The claims file, including a complete 
copy of this remand, must be made 
available for review of the Veteran's 
pertinent history.  The examiner must 
make clear in the report that such a 
review was accomplished.  

Based on the test results and review of 
the claims file, the examiner should 
indicate whether it is at least as 
likely as not that the Veteran's 
current disorders of the hands and feet 
are residuals of cold injuries during 
his military service.  The examiner 
should also acknowledge the Veteran's 
treatment records indicating complaints 
of arthralgia in July 2006, and prior 
records indicating a diagnosis of 
Raynaud's disease in August 1983, and 
indicate whether these conditions are 
at least as likely as not related to 
the Veteran's service from July 1960 to 
December 1961, and, in particular, the 
exposure to cold which the Veteran may 
have experienced in January 1961.  

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion - such as 
causation, is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner must discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible. 

3.	Then, review the Veteran's claims file 
and ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further adjudication 
of the claim.

4.	Then, readjudicate the claim for service 
connection for the residuals of cold 
injuries to the hands and feet in light 
of any additional evidence obtained since 
the March 2009 supplemental statement of 
the case (SSOC).  If this claim is not 
granted to the Veteran's satisfaction, 
send him and his representative another 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate consideration 
of the claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


